Title: To Thomas Jefferson from Joseph Milligan, 27 November 1820
From: Milligan, Joseph
To: Jefferson, Thomas


Esteemed & respected Friend
Georgetown.
November 27th 1820
By this days mail I have sent you a copy of Ricardos Political Economy which please have the goodness to give a place in your library  It is long since we have Exchanged letters but I am the debtorThe Bookselling part of my business has passed into other hands since the 1st of June 1819. At that time my business was drawn to a crissis by having to pay Endorsements. I then declined the Selling part, of my business in favour of a young man who had been with me from a boy he is now doing as much in that way as I ever did and his attention to business has secured to him all my old customersI have so far waded through my difficulties as to be confident that I feel the firm ground once more and the water not more than knee deep My difficulties were never brot on by a miscalculation in Bookselling or publishing therfore I am mustering my little matters all together (as I have made terms with my creditors) to resume the publishing and disposing of books by subscription and to the booksellers of respectable standing and leave Mr James Thomas (the young man who called on you about two years ago with Tracy) to carry on the retail bookselling in my old stand for his own profit I. find that there is not as single copy of your notes on Virginia amongst the booksellers so with your permission I propose to print an Octavo edition on a fine paper from the original edition if I can procure one; but I know of none except the copy that is in the library of Congress—Could you tell me where I can procure a copyI Expect to have business at Richmond this Winter if so I will either go, or return by Monticello and will then bring the little account with me that you requested to have furnished about 18 Months agoI called on The President the 22nd inst: he wants me to do a considerable. Job of bookbinding for him I enquired of him after your health which I am happy to hear is on the mendOur old & mutual friend John Barnes is  in good health his family now consists of himself his old house keeper Mrs Ratcliff his Grandson & two Granddaughters the whole of which seem comfortable and happyWith the best wishes for your health & happiness I am dear friend yours with respectJoseph MilliganKindly remember my respects to Mrs Randolph and all the familyJ :M